Case 4:20-mc-80081-DMR Document 20-2 Filed 06/17/20 Page 1 of 2




             (;+,%,72
                 Case 4:20-mc-80081-DMR Document 20-2 Filed 06/17/20 Page 2 of 2




                                  CIEIIII
                           a     =MN
                                                                                      2:39 AM


     f



     kt.11                                         AM

              avid
             Edward

To
             ts.jectiPgrnalJ.Corn- iii!


Need you to call


                                               Butowsky 0000002 (Highly Confidential - Attorney Eyes Only)
